UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1739


LILIANA E. PAZMINO,

                Plaintiff – Appellant,

          v.

LASALLE BANK N.A., as Trustee for Lehman XS Trust Mortgage
Pass Through Certificates, Series 2006-19 c/o Bank of
America, N.A., a federally chartered bank, successor by
merger to LaSalle Bank, N.A.; LEHMAN XS TRUST 2006-19;
AURORA LOAN SERVICES LLC, a Delaware Limited Liability
Company;    MORTGAGE   ELECTRONIC   REGISTRATION   SYSTEM,
INCORPORATED,

                Defendants – Appellees,

          and

CTX MORTGAGE CORPORATION LLC, a Delaware Limited Liability
Company; ALG TRUSTEE LLC, a Virginia Limited Liability
company; MATTHEW S. FOX, an individual as Trustee; JOAN E.
KATZ, an individual as Trustee; JOHN AND JANE DOES,
Certificate Holders I-M; QUI CHI DOE,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-01173-GBL-JFA)


Submitted:   July 27, 2011                  Decided:   July 29, 2011


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Christopher E. Brown, R. Michael Smith, BROWN, BROWN & BROWN,
P.C., Alexandria, Virginia, for Appellant.     Amy S. Owen, Ben
Selan, COCHRAN & OWEN, LLC, Vienna, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Liliana E. Pazmino appeals from the district court’s

final    judgment      entered      after      the    district      court       granted

Defendants’     Fed.    R.   Civ.    P.    12(b)(6)    motion     to     dismiss    her

claims against Defendants, including her state law claim for

quiet title.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm the district court’s judgment.

See   Pazmino   v.     LaSalle      Bank   N.A.,     No.    1:09-cv-01173-GBL-JFA

(E.D. Va. filed June 30, 2010; entered July 1, 2010); see also

Horvath v. Bank of N.Y., 641 F.3d 617 (4th Cir. 2011).                              We

dispense    with     oral    argument       because        the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                            AFFIRMED




                                           3